Title: Thomas Jefferson’s Deed of Trust of Bedford County Land to Thomas Jefferson Randolph, 15 September 1819, document 3 in a group of documents on Jefferson’s Mortgage of Bedford County Land, 15 September 1819
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


						III. Thomas Jefferson’s Deed of Trust of Bedford County Land to Thomas Jefferson Randolph
						
							
								
									
								
							
							This Indenture made on the 15th day of September 1819. between Thomas Jefferson on the one part and Thomas Jefferson Randolph on the other, both of the county of Albemarle witnesseth that the sd Thos Jefferson in consideration of the sum of 1.D. to him in hand paid, & of the obligations & responsibilities herein after expressed hath given granted bargained & sold to the sd Thos J. Randolph a certain parcel of land in the county of Bedford on Bear & N. Tomahawk creeks bounded as follows, to wit Beginning where the main branch of Tomahawk creek crosses the Poplar Forest line, thence along that line N. 11. W. 146. poles, N 35½ W. 63. po. N. 22½ W. 72. po. to where the tract bought of Daniel Robertson corners, thence along & around the lines of that tract, to wit, N. 60. E. 78. po. N. 35½ E. 178. po. N. 68. W. 193. po. S. 19. W. 137. po. to the same Poplar Forest line thence along that line N. 22½ W. 26. po. thence S. 80. W. 71. po. to Bear creek & across the same to the trace of a new road, & along that trace and the sd new road running parallel with & up the creek, and nearly along side of it (being, and according to, the line of Radford) to his corner at the Double branch of the sd creek on the Mountain road, thence in a direct line thro’ the woods to the road leading from New London to Lynchburg where the road to  Poplar Forest house forks off near the barn, and along the sd road towards the house to where it crosses the main or North branch of Tomahawk creek, and down the sd creek to the beginning; containing by estimation 956. acres whereof 742. acres are parcel of the Poplar Forest patent & 214. acres adjoining the same were patented by, & purchased from Daniel Robertson. To have and to hold the sd parcel of land with it’s appurtenances to the sd Thos J. Randolph & his heirs in trust for the following uses & purposes, to wit, to secure to the President & Directors of the US. bank at Richmond, the paymt of the sum of 20.000.D. due to the sd bank by W. C. Nicholas esq. of Alb. as principal and for which the sd Thomas Jefferson acknoleges himself responsible as his endorser and security, and for the payment thereof whensoever demanded by the sd Presidt & Directors, to make sale of the premises, and from the proceeds of that sale to pay to the sd Presidt & Directors the sd sum of 20,000.D. with interest thereon as aforesd, or so much thereof as shall not have been previously paid, and the surplus of the sd proceeds, after payment of the 20,000.D. and interest, to pay to the sd Thos Jefferson, his heirs, exrs & admrs. Saving and reserving to the sd Thos Jefferson & his heirs the possession and occupancy of the premisses & pernancy of the profits thereof until sale & delivery thereof to the purchaser shall be actually made by the sd Thos J. Randolph for the uses & purposes before expressed. and the sd Thos Jefferson his heirs, exrs, & admrs the said parcel of land with it’s appurtenances to the sd Thos J. Randolph & his heirs for the uses and purposes aforesd will for ever warrant & defend. in witness whereof he has hereto set his hand & seal on the day & year before written.
							
							
								
									
										
											signed sealed & delivered in presence of
											
												Th: Jefferson {L.S.}
											
										
										
											
												
													
													V. W. Southall
													
												
											
											
										
										
											
												
													
													Thos Eston Randolph
													
												
											
											
										
										
											
												Wilson J. Cary.
												
												
												
												
												
												
												
												
											
											
										
									
								
							
						
						
							
								
   
   1st FC  (MHi); entirely in TJ’s hand; varying from 2d FC, with the most significant differences noted below. 2d FC (MHi); entirely in TJ’s hand; edge trimmed. Enclosed in TJ to Joseph Marx, 20 Sept., Julius B. Dandridge to TJ, 4 Oct., and TJ to Dandridge, 3 Nov. 1819.


							
							
								
   
   pernancy: “A taking or reception, as of the profits of an estate” (Black’s Law DictionaryBryan A. Garner and others, eds., Black’s Law Dictionary, 7th ed., 1999).


							
							
								
   
   Preceding two words cleanly incorporated into 1st FC and interlined in 2d FC.


							
							
								
   
   Above this word in 1st FC, TJ wrote “from.”


							
							
								
   
   Preceding two words, not in 2d FC, interlined in 1st FC.


							
						
					